Citation Nr: 1455916	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) / depression.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in October 2014.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to TDIU is addressed in the REMAND section below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The March 2007 Board decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for tinnitus was not appealed.

2.  The evidence received since the March 2007 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

3.  The Veteran's current tinnitus is related to service.

4.  For the entire period on appeal, the Veteran's PTSD manifested by symptoms including depression, anxiety, panic attacks, unprovoked irritability, thoughts of harming others, isolative behavior, memory difficulties, trouble sleeping, and nightmares, which result in occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, have not been shown.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 19.194, 20.1100 (2014).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  For the entire period on appeal, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).  As the petition to reopen a claim for tinnitus and the claim for tinnitus are granted below, further VCAA discussion as to those matters is not necessary.

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated November 2010 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran a VA examination in February 2011.  The examination report is thorough and supported by the other evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the Veteran's PTSD on his daily living.  Based on the examination, the absence of evidence of worsening symptomatology since, and the fact there is no rule as to how current an examination must be, the Board concludes the examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal and solicited evidence from the Veteran in support of his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claims, and the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Petition to Reopen

In a September 1970 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a hearing problem.  The claim was denied on the basis that the Veteran's separation examination showed no hearing problems.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period, and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

In December 1983, the Veteran filed petition to reopen his claim for hearing loss and tinnitus.  A December 1983 rating decision denied the Veteran's claim finding that the Veteran's service records showed no indication of hearing loss or tinnitus.  The Veteran's service treatment records were received following that decision.  A January 1984 rating decision denied the Veteran's claim finding that there was no evidence that the Veteran's tinnitus was incurred in or aggravated by service.  The Veteran did not file a NOD or submit new and material evidence within the appeal period, and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

In March 2002, the Veteran filed petition to reopen his claim for hearing loss and tinnitus.  A June 2002 rating decision denied the Veteran's claim finding that the no evidence of a nexus had been submitted.  The Veteran filed a timely NOD, and perfected an appeal to the Board as to his tinnitus claim.

In March 2007, the Board addressed the Veteran's claim on the merits, and denied it on the grounds that the record contained no competent medical evidence of a nexus between the Veteran's tinnitus and his military service.  The Veteran did not appeal the Board's decision and it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 19.104 (2006).

In January 2012, the Veteran filed a petition to reopen his tinnitus claim.  A March 2012 rating decision denied the petition on the grounds that new and material evidence had not been received.  The Veteran did not file a NOD or submit new and material evidence within the appeal period, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate the new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the March 2007 denial, the evidence of record consisted of the Veteran's service treatment records, VA medical records including a June 2003 VA examination report , and several lay statements from the Veteran.  The petition to reopen was denied on the grounds that the Veteran had not submitted new and material evidence that showed a nexus between his tinnitus and his military service.

The evidence received from the Veteran since the March 2007 decision includes an August 2012 medical opinion from Dr. C. W. linking the Veteran's tinnitus to his military service.

The evidence is new, as it was received by VA after the issuance of the March 2007 Board decision and could not have been considered by prior decision makers.  Moreover, it is material, as it provides a link between the Veteran's tinnitus and his military service, an element found lacking in the Board's March 2007 decision.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

Service Connection for Tinnitus

The Veteran has competently reported ongoing tinnitus since service.  See October 2014 Hearing Transcript, pg. 9.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the first Hickson element is satisfied.

With respect to the second Hickson element, in-service incurrence, the Veteran's DD Form 214 indicated that his Military Occupational Specialty (MOS) was as a combat engineer.  Given the duties associated with the Veteran's position, his accounts of in-service exposure to hazardous noise are accepted.  Thus, the second Hickson element is met.

The pertinent inquiry, then, is whether the Veteran's tinnitus began in service or was caused by any incident of service, to include noise exposure.  The Board concludes it was.

There are two conflicting medical opinions of record.  The June 2003 examiner concluded that the Veteran's tinnitus was not related to service, basing his conclusion on the fact that the Veteran's separation examination showed his hearing was within normal limits.  

In August 2012, Dr. C. W. concluded that it was as likely as not that the Veteran's tinnitus was related to service.  She explained that the Veteran's DD Form 214 showed he was a combat engineer and construction worker, and noted the Veteran's reports of significant noise exposure due to his work with explosives as a mine sweeper.

"It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board finds that the June 2003 VA examiner's opinion is conclusory in nature.  Moreover, the examiner relied on the absence of evidence to reach his determination, which the Court has found to be improper.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).

In contrast to the June 2003 opinion, Dr. C. W. offered a plausible, reasoned explanation for her conclusion that the Veteran's tinnitus was related to his military service.  Thus, the Board affords the Dr. C. W.'s opinion greater weight than the June 2003 VA opinion.  Therefore, the three elements required to establish service connection have been met and service connection for tinnitus is warranted.




Increased Rating for PTSD

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a final matter, the effective date of an award of increased compensation shall be the date of receipt of the claim or the date entitlement arose; or, the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  See 38 C.F.R. § 3.400(o) (2014).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2014) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The record shows that the Veteran has received care from the Vet Center in San Antonio, Texas, since August 2003.  

In July 2010, the Veteran reported experiencing nightmares and being under stress at work.  He said he had very angry feelings toward his boss, though he knew rationally that his boss was not to blame.  The Veteran's wife was worried because the Veteran lashed out in his sleep and struck her.  She urged him to seek treatment.  

In October 2010, the Veteran reported continued work stress.  He also said he felt guilt over the death of a man while he was in Vietnam.  He said he wanted to have a conversation with the man and tell him he was sorry.  The examiner noted that the Veteran could not move past this incident, and that he dreamt about it and replayed it in his mind hoping for a clue about whether he accidentally shot the man.  The examiner also reported that she was not sure if the Veteran wanted to let go of this event, which may be due to some survivors' guilt.

In November 2010, the Veteran reported having a large amount of stress at work, and getting into a verbal altercation with his boss.  

According to a February 2011 assessment, the Veteran denied suicidal thoughts and plans.  The Veteran reported feelings of hopelessness due to his fear about losing his job, and reported having arguments with the business owner that caused him to occasionally leave work early.  He added he often did not want to go to work.  He also said he had thoughts of harming his boss.  He reported early and middle sleep insomnia.  Specifically, he reported having trouble sleeping through the night.  He also reported nightmares that caused him to wake up sweating and crying.  

On evaluation, he was noted to have a neat appearance and a friendly and cooperative manner.  Speech was appropriate, and the Veteran was oriented to person, place, and time.  His memory was normal and his affect was appropriate.  He had fair judgment.  There was no evidence of delusions, disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.  

The Veteran was afforded a VA-contracted examination in February 2011.  The Veteran reported that his symptoms had improved over the years but for the past year or two had worsened.  He said that his relationships with his parents and siblings were fine, and that he saw them on holidays.  He reported continued difficulties at work, and said that any criticism from the boss made him extremely angry, but that he covered up the anger and went outside to calm down.  He added that he had been fined 3 or 4 times in the past couple years for arguing with his boss.  He noted that he used to have a good relationship with coworkers, but that in the past couple years he has had a poor relationship with his supervisor and took off work 4 or 5 times because of arguments.  He reported avoiding crowds and having no major changes in social functioning.  He said he woke up yelling from time to time, which scared his wife; on two occasions, he hit his wife because she woke him up by touching him.  He reported continued nightmares of combat and comrades that he saw killed.  He said he had these nightmares several times a week.  He denied any other violent behavior.  He also denied any psychiatric hospitalization or emergency room visits.  He denied suicidal and homicidal ideation.

On evaluation, the Veteran was clean and neat, and appropriately dressed and groomed.  He was oriented to person, place, and time.  He showed appropriate behavior throughout the interview.  His affect was normal and appropriate to thought content.  His mood was concerned and worried about the future.  There was no indication of impaired impulse control but the Veteran described being irritable and that his coworkers noticed this.  His speech was spontaneous, coherent, clear, and well-modulated; there was no circumstantial or pressured speech.  Blocking or flight of ideas was absent, his answers to questions were logical and relevant, and his thought processes were organized and goal-directed.  Concentration was good.  He did not describe any panic attacks but loud noises and criticisms were noted to evoke anxiety and anger.  There was no history of delusions, hallucinations, or obsessive-compulsive behavior.  Judgment and memory were both normal.  The examiner noted the Veteran had no difficulties performing activities of daily living.  He also noted that the Veteran was able to establish and maintain most work, school, and social relationships, as well as family functioning.  No difficulties with recreational or leisurely pursuits were noted.  The examiner noted that the Veteran did not appear to pose any danger of injury to himself or others, and concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and breakthroughs in anxiety, insomnia, and suspiciousness.  He assigned a GAF score of 50, and noted that what the Veteran saw as anxiety and depression were symptoms of PTSD.

The Veteran was afforded a PTSD evaluation in July 2011.  The Veteran reported lack of interest, feelings of depression and hopelessness, trouble sleeping, low energy, difficulty concentrating, anxiety, and irritability.  On evaluation, the Veteran was cooperative and pleasant, and dressed appropriately.  He displayed no repetitious activities, and had normal speech.  He had a depressed mood and constricted range of affect.  He was alert and oriented to person, place, and time.  Thought processes were coherent, logical, and goal directed.  Flights of ideas, loose associations, or thought blocking were not observed.  The Veteran denied current hallucinations, delusions, suicidal ideation, and homicidal ideation.  Judgment and insight were good.  A GAF score of 57 was assigned.  The Veteran's prescription for citalopram was increased to 40 milligrams daily, and was prescribe trazodone to help with sleep.

In an August 2011 letter, the Veteran wrote he was having a lot of problems with his bosses and that he had been asked to go home 4 times.  He reported being very depressed and stressed out about his job and the possibility of losing it.  He also discussed his July 2011 evaluation and his new prescriptions.

An October 2011 treatment note showed the Veteran reported he was doing "much better" and that the medication had helped him "calm down a little."  He reported his sleep had improved as well.  He denied homicidal or suicidal ideation.

During his October 2014 hearing, the Veteran testified about the severity of his PTSD.  He reported experiencing panic attacks and feeling stressed at work on a weekly basis, as well as getting angry at times.  He said he had somewhat limited patience at work that caused him to get very angry due to work-related issues.  See Hearing Transcript, pg. 10.  He also testified as to having memory difficulties, such as forgetting what task he was performing or which exit to turn off on the highway.  Hearing Transcript, pp. 12, 18.  Additionally, he said he no longer wanted to be around other people and wanted to spend more time alone.  Id. at 16-18.

The Veteran submitted a letter from his wife in October 2014.  She wrote that the Veteran continued to have difficulties sleeping due to his PTSD.  She said during the nightmares his body trembled and his voice cried out, and that he often had difficulty returning to sleep because he did not want to re-experience the nightmares.

The Board concludes that the evidence shows a disability picture that more nearly approximates the assignment of a 50 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.7 (2014).  This conclusion is based on the Veteran's consistent reports of irritability and anger at the workplace, including thoughts of harming his supervisor, and his near continuous depression, stress, and anxiety about work, which contributed to his forced retirement.  See Hearing Transcript, pg. 13.  The frequency of the Veteran's nightmares and the fact that he involuntarily struck his wife upon being stirred also persuaded the Board.  The Board further considered the Veteran's memory difficulties and isolative behavior that he testified to in October 2014.  Although the February 2011 VA examiner characterized the Veteran's PTSD symptomatology as causing occupational and social impairment with occasional decrease in work efficiency and breakthroughs in anxiety, insomnia, and suspiciousness, he assigned a GAF score of 50, indicating serious symptoms.  The Board acknowledges that in July 2011 the Veteran was assigned a GAF score of 57, but observes that a score of 57 indicates moderate symptoms and does not dramatically alter the Board's analysis.  Given the totality of the medical evidence of record, and the competent and credible statements of the Veteran and his wife, including the Veteran's October 2014 testimony, the Board finds that the Veteran's disability picture for the entire period on appeal more closely approximates that contemplated by the 50 percent criteria.

The Board acknowledges that the results of the VA examinations and the symptoms described in VA records do not indicate that the Veteran experienced all of the symptoms associated with 50 percent disability rating for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan, 16 Vet. App. 436.  Given the persistence and severity of the Veteran's symptoms as described in the medical evidence of record, in particular isolating behavior, unprovoked irritability, and the severity of his nightmares, the Board finds that the rating as assigned appropriately reflects all the evidence of record.  See 38 C.F.R. § 4.126(a) (2014).

The evidence does not support a disability rating in excess of 50 percent at any point during the appeal period.  The Veteran has not been shown to exhibit symptoms warranting a 70 percent rating, such as obsessional rituals, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  While the Veteran has reported unprovoked irritability, and difficulty adapting to stressful situations such as in the workplace, these symptoms were considered in finding that a 50 percent evaluation was warranted based on occupational and social impairment with reduced reliability and productivity.  Deficiencies in most areas due to the types of symptoms contemplated for a 70 percent, or symptoms of a similar degree or severity are not shown.  Moreover, gross impairment in thought processes, grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting self or others, or disorientation to time or place, all of which would warrant a 100 percent disability rating, have not been shown.  Nor has the Veteran experienced other symptoms on par with the level of severity exemplified in these manifestations.  Accordingly, entitlement to a rating in excess of 50 percent for any period of time on appeal is not warranted.

Resolving any doubt in favor of the Veteran, the Board finds that the above symptoms more closely approximate occupational and social impairment with reduced reliability and productivity, consistent with the 50 percent rating.  38 U.S.C.A. § 5107 (West 2014).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In particular, the Veteran's psychiatric symptoms, including depression, anxiety, panic attacks, unprovoked irritability, thoughts of harming others, isolative behavior, memory difficulties, trouble sleeping, and nightmares, which result in occupational and social impairment with reduced reliability and productivity, are contemplated by the Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's PTSD.  See 38 C.F.R. § 4.1 (2014).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his PTSD to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for tinnitus is warranted.

Service connection for tinnitus is granted.

For the entire period on appeal, entitlement to a 50 percent disability rating for PTSD, but no higher, is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During his October 2014 videoconference hearing, the Veteran indicated that he was no longer employed due to his service-connected disabilities.  See Hearing Transcript, pp. 13-16.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Complete any development required to adjudicate the Veteran's claim of TDIU, to include that required to assess the functional impairment caused by his service-connected disabilities (PTSD, posttraumatic instability, right knee, posttraumatic arthritis, right knee, and tinnitus).

3.  Ensure completion of the foregoing and any other development deemed necessary, then adjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


